                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

GABRIEL ALEXANDRO SANCHEZ,                      §
Institutional ID No. 0111768,                   §
                                                §
                       Plaintiff,               §
                                                §
v.                                              §            CIVIL ACTION NO.
                                                §            2:18-CV-213-M-BQ
STATE OF TEXAS, et al.,                         §            ECF
                                                §
                       Defendants.              §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that Plaintiff’s Motions for Leave to Proceed In Forma

Pauperis, filed November 5 and December 20, 2018, are DENIED. (ECF Nos. 2, 12).

       IT IS FURTHER ORDERED that Plaintiff’s complaint is DISMISSED without prejudice

for failure to prosecute and follow court orders. See FED. R. CIV. P. 41(b).

       SO ORDERED this 8th day of February, 2019.
